Pee Cueiam.
Defendant relies principally upon the ■ assignment of error that the Presiding Judge did not properly define the word “wilful.” However, in the charge, the court stated: “ ‘Willful/ as used in the statute, means intentional or without a just cause, excuse or justification, and the element of wilfulness must exist at the time the charge is laid. In order to convict a defendant under this statute, the burden is on the State to show not only that he is the father of the child, and that he has refused or neglected to support and maintain it, but further, that his refusal or neglect was willful, without *640just cause, excuse or justification after notice and request for support.”
Language to this effect was approved in the case of S. v. Stiles, 228 N.C. 137, 44 S.E. 2d 728 and S. v. Chambers, 238 N.C. 373, 78 S.E. 2d 209.
This was purely a question for the jury and there is ample evidence to sustain the verdict rendered below.
No error.
Moore, J., not sitting.